

116 HR 7349 IH: Enhancing Administrative Reviews for Broadband Deployment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7349IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Flores introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Interior and the Secretary of Agriculture to provide a plan to ensure adequate staffing throughout organizational units of the Department of the Interior and Department of Agriculture to review communications use authorizations in a timely manner.1.Short titleThis Act may be cited as the Enhancing Administrative Reviews for Broadband Deployment Act. 2.Enabling administrative review(a)DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Committee on Natural Resources of the House of Representatives;(C)the Committee on Commerce, Science, and Transportation of the Senate; and(D)the Committee on Environment and Public Works of the Senate.(2)Communications facilityThe term communications facility includes—(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and(B)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and(iii)is added to a tower, building, or other structure.(3)Communications siteThe term communications site means an area of covered land designated for communications uses.(4)Communications useThe term communications use means the placement and operation of communications facility.(5)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department concerned for the primary purpose of authorizing the occupancy and use of the covered land for communications use.(6)Covered landThe term covered land means—(A)public land administered by the Secretary of the Interior; and(B)National Forest System land.(7)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.(8)Organizational unitThe term organizational unit means—(A)with respect to public land administered by the Secretary of the Interior—(i)a State office;(ii)a district office; or(iii)a field office; and(B)within the Forest Service—(i)a regional office;(ii)the headquarters;(iii)a management unit; or(iv)a ranger district office.(9)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land.(b)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall submit a report to the appropriate committees of Congress—(1)providing an assessment on programmatic or administrative barriers to reviewing communications use authorizations by the Department concerned or organizational units of the Department concerned;(2)providing an assessment whether there are rules or regulations of the Department concerned that could be revised to improve the efficiency of reviewing a communications use authorization;(3)describing the process for prioritizing the review of a communications use authorization; and(4)providing a plan to ensure adequate staffing throughout organizational units of the Department concerned to review communications use authorizations in a timely manner.